DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed November 9, 2021, with respect to rejection of claims 1, 4-8, 10-16 and 28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 4-8, 10-16 and 28 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed November 9, 2021 with respect to rejection of claims 12-16 and 24-28 under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Christensen U.S. publication no. 2012/0179274 A1 (“Christensen- 2012 publication”) in view of Christensen et al. U.S. publication no. 2011/0320012 A1 (“Christensen- 2011 publication”) and further in view of Rowley U.S. patent no. 456,206; and rejection of claims 1, 4-8, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Smith - 2014 publication in view of Smith -2015 publication in view of Christensen- 2012 publication in view of Christensen -2011 publication and further in view of Rowley U.S. patent no. 456,206 have been fully considered, but they are not persuasive. 
Applicant argues that each reference of the combination of references applied under 35 U.S.C. 103 in some way fails to teach the four corners of the claimed invention.  However, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Applicant argues that no individual reference teaches the claim limitation of first and second spring connectors positioned next to each other in a side-by-side arrangement along a transverse direction of the base spring and the first spring member.  However, as described in the rejection, this claim limitation is met by applying evidence of multiple prior art references.  Indeed, it has been held that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id.  
Moreover, Applicant misconstrues the rejection and inaccurately proposes that the rejection is based on a direct modification of replacing rigid attachments 64 of split connection of Christensen-2012 publication with the flexible cable 132 in the Christensen-2011 publication.  On the contrary, the rejection is based on a modification of the flexible attachment 460 of Smith-2014 publication (e.g., see at least paragraph [0027] of Smith-2014 publication) with the flexible cable 132 of the Christensen-2011 publication.  The Christensen-2012 publication is applied to show at least that a bifurcated toe is a known art design choice that, when used, requires two side by side attachment means on the toe of the prosthetic foot.  Thus, the arguments alleging modification of the prior art would be ‘unsatisfactory for its intended purpose’ are non-persuasive and/or moot, since the argument is based on an alleged combination of prior art features that are not present in the applied rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Christensen U.S. publication no. 2012/0179274 A1 (“Christensen- 2012 publication”) in view of Christensen et al. U.S. publication no. 2011/0320012 A1 (“Christensen- 2011 publication”) and further in view of Rowley U.S. patent no. 456,206.
Regarding claim 12, for example, in the embodiment as disclosed in figure 4A, Smith- 2014 publication discloses a prosthetic foot (400), comprising: a prosthesis connector (figure 4A) configured to connect the prosthetic foot (400) to a lower limb  prosthesis (figure 4A); a base spring (410) having a toe end portion and a heel end portion (figure 4A); a first spring member (420) having a distal end and a proximal end (figure 4A); a first bond connection operationally provided between the distal end of the first spring member and a top surface of the base spring (e.g., see at least paragraph [0027], etc.); and a [first] spring connector (460) positioned around the base spring and first spring member (e.g., see at least paragraph [0027] and figure 4A).
Smith- 2014 publication is silent regarding the first spring connector positioned in a pass-through bore, the pass-through bore extending through the base spring and the first spring member substantially as claimed.  Smith-2014 publication is further silent regarding a second spring connector positioned in a third pass through bore, the third pass through bores extending through the base spring and the first spring member, wherein the first spring connector and the second spring connector are positioned next to each other in a side-by-side arrangement along a transverse direction of the base spring and the first spring member substantially as claimed.
In the same field of endeavor, namely prosthetic devices for use external to the human body, Christensen-2012 publication teaches concepts including forming a toe end (40) of a prosthetic foot (10, 10d) as either bifurcated with gap 68 (figure 1a) or laterally unitary/monolithic (figure 4) is a design choice (paragraph [0033] and figures 1a and 4).  This design choice taught by Christensen -2012 publication optimizes the prosthetic foot for use by a particular patient and/or application including for traversing a particular terrain, e.g., an uneven terrain, and/or optimizing rollover characteristics and/or stability of the prosthetic foot.  Moreover, Christensen- 2012 publication expressly teaches that in applications of the prosthetic foot where known toe wraps are a desired feature (i.e., toe wrap 64 or the like) and when the toe end (40) is bifurcated (such as is shown in figure 1b) two side-by-side toe wraps (64) should be applied to the toe end (40), as opposed to the single toe wrap (64) as is used in the unitary toe design (such as is shown in figure 4) (e.g., see at least figures 1a and 4; paragraph [0032], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the foot of figure 4A of the Smith- 2014 publication to be bifurcated at the toe end as a desired design choice, as taught by Christensen-2012 publication, in order to provide for a particular patient and/or application including for traversing a particular terrain, e.g., an uneven terrain, and/or optimizing rollover characteristics and/or stability of the prosthetic foot.  In this modification of Smith- 2014 publication in view of the teachings of Christensen- 2014 publication Smith- 2014 publication includes a second spring connector (second adjacent spring connector 460 on adjacent bifurcated toe), wherein the first spring connector (460 on first bifurcated toe end) and the second spring connector (460 on second bifurcated toe end) are positioned next to each other in a side-by-side arrangement along a transverse direction of the base spring and the first spring member (e.g. see at least figure 4A of Smith-2014 publication and figure 1a of Christensen- 2012 publication).
In the same field of endeavor, namely external prosthetic devices, Christensen- 2011 publication teaches the use of a flexible cable 132 as a fastener for a prosthetic device, wherein the flexible cable can extend through one or more bores (figure 6a; and paragraph [0042]).  
Moreover, in the same field of endeavor, namely prosthetic devices for use external to the human body, Rowley teaches the prosthetic device wherein, when a connector (C) is used to connect and help control the prosthetic device, said connector (C) is passed through two bores formed in a structural member (A) of the prosthetic foot (figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the first and second spring connector toe wraps 460 of the Smith- 2014 publication in view of the Christensen-2012 publication as a spring connector positioned in pass through bores, passing through the base spring and first spring member, as taught and/or suggested by Christensen-2011 publication and Rowley, in order to use a known means for attaching a cord to a prosthetic foot that will not allow the toe wrap to slide off or be rubbed during use with predictable results and a reasonable expectation for success.
Regarding claim 13, Smith- 2014 publication shows the spring connector (460) has a loop shaped construction (figure 4A). Moreover, Rowley shows a loop shaped construction for the cord member (C) (e.g., figure 2).  
Regarding claim 14, as applied above, Smith- 2014 publication in view of Christensen -2012 publication in view of Christensen- 2011 publication in view of Rowley teaches a device wherein the first and third pass through bores extend through the first bond connection of primary reference to Smith 2014 publication, since the first bond connection covers the adjoining surfaces connecting 450 with 410 and 420 (e.g., see at least paragraphs [0024]- [0027] of Smith 2014 publication).
Regarding claim 15, as applied above, Smith- 2014 publication in view of Christensen -2012 publication in view of Christensen- 2011 publication in view of Rowley teaches a device wherein the loop shaped spring connector (460 or the like formed as a looped cord going through at least one hole in the prosthetic foot) (figure 4A of Smith, Christensen- 2011 publication figure 6 and paragraph [0042], and figure 2 of Rowley) passes through first and second pass through bores extending through each of the base spring and first spring member to form the looped configuration.
Regarding claim 16, for substantially the same reason as described with the first spring connector in the rejection of claim 15 above, as applied above, Smith- 2014 publication in view of Christensen -2012 publication in view of Christensen- 2011 publication in view of Rowley teaches the prosthetic foot further comprising a fourth pass through bore, the fourth pass through bore formed in the base spring and the first spring member, and the second spring connector has a loop shaped construction that passes through the fourth pass through bore.
Regarding claim 28, Christensen- 2012 publication, as applied in the above rejection teaches the prosthetic foot comprising a balance slot (bifurcation 68 or the like- figure 1b of Christensen- 2012 publication) extending along a longitudinal centerline of the base spring and the first spring member (as the bifurcation is applied to the Smith- 2014 publication above), wherein the first and second pass through bores are positioned on a first side of the balance slot (bifurcation 68 or the like- figure 1b of Christensen- 2012 publication) and the third and fourth pass through bores are positioned on a second side of the balance slot opposite the first side.
Regarding claim 24 and 27, for at least the reasons described above with regard to claims 12-16 and 28, Smith- 2014 publication in view of Christensen- 2012 publication in view of Christensen- 2011 publication and further in view of Rowley teaches a prosthetic device for use external to the human body, the prosthetic device comprising: a first elongate plate-like member (420); a second elongate plate-like member (410); a first set of holes (holes taught by Christensen- 2011 publication and Rowley as formed on a first bifurcated toe end as taught by Christensen- 2012 publication) through each of the first and second elongate plate-like members [of the Smith-2014 publication] (as taught and/or suggested by Christensen figure 6a and paragraph [0042] and Rowley figures 1-3, as discussed herein above); a second set of holes (holes taught by Christensen- 2011 publication and Rowley as formed on a second bifurcated toe end as taught by Christensen- 2012 publication) through each of the first and second elongate plate-like members [of the Smith-2014 publication] (as taught and/or suggested by Christensen figure 6a and paragraph [0042] and Rowley figures 1-3, as discussed herein above); a first cord  (460 or the like of Smith 2014 publication) looped through the first set of holes to secure the first and second elongate, plate-like members (420, 410) together (e.g., see at least figure 4A of Smith; figure 6a of Christensen and figures 1-3 of Rowley); and a second cord (460 or the like of Smith 2014 publication) looped through the second set of holes to secure the first and second elongate, plate-like members (420, 410) together (e.g., see at least figure 4A of Smith; figure 6a of Christensen and figures 1-3 of Rowley), wherein the first set of holes and the second set of holes are positioned next to each other in a side-by-side arrangement on either side of the bifurcation taught by the Christensen 2012 publication substantially as claimed, and wherein the first (420) and second (410) elongate, plate-like members are secured to each other with a bond connection (e.g., paragraph [0027] of Smith 2014 publication), and the cord (460 or the like as modified to pass thorough bores based on the disclosure of the applied prior art to Christensen and Rowley) passes through the bond connection due to placement of the connection between 450 and 410, 420, respectively.
Regarding claim 25, Rowley as applied in the invention of Smith 2014 publication in view of Christensen-2012 publication in view of Christensen-2011 publication and further in view or Rowley teaches the cord includes opposite positioned free ends, and the free ends of the cord are at least partially secured together with a knot (figures 1 and 2 of Rowley).
Regarding claim 26, as described supra, Smith- 2014 publication in view of Christensen -2012 publication in view of Christensen- 2011 publication in view of Rowley teaches the invention substantially as claimed. While Rowley teaches two free ends of the cord secured together (see above), Smith -2014 publication in view of Christensen-2012 publication in view of Christensen 2011 publication in view of Rowley is silent regarding the cord includes free ends at least partially secured together with an adhesive substantially as claimed.  Examiner takes official notice [in the previous office action and not contested by Applicant] that it is well-known in the art to use adhesive to at least partially secure free ends together, among other known selectable means for maintaining two ends of the cord together.  Applicant has not shown the use of an adhesive to maintain the cord in the looped configuration as achieving any unexpected results or being for any specific purpose beyond the connection of the two ends of the cord (as shown to be known by Rowley).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include adhesive to the free ends of the cord in the loop configuration in order to ensure the loop configuration is maintained throughout the life of the device with predictable results and a reasonable expectation of success, doing so does not constitute a patentable novelty.

Claims 1, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. publication no. 2014/0046456 A1 (“Smith- 2014 publication”) in view of Smith U.S. publication no. 2015/0289996 A1 (“Smith -2015 publication) in view of Christensen U.S. publication no. 2012/0179274 A1 (“Christensen- 2012 publication”) in view of Christensen et al. U.S. publication no. 2011/0320012 A1 (“Christensen-2011 publication”) and further in view of Rowley U.S. patent no. 456,206.
Regarding claim 1, for example, in the embodiment as disclosed in figure 4A, Smith- 2014 publication discloses a prosthetic foot (400), comprising: a base spring (410) having a toe end portion and a heel end portion (figure 4A); a top spring assembly, comprising: a first spring member (420) having a distal end and a proximal end (figure 4A); a first bond connection operationally provided between the distal end of the top spring assembly and a top surface of the base spring (e.g., see at least paragraph [0027], etc.) in a forefoot portion of the base spring (figure 4A); and a first spring connector (460) positioned around a forefoot portion of the base spring and first spring member (e.g., see at least paragraph [0027] and figure 4A) and around the first bond connection (figures 4a-4b, etc.).
Smith- 2014 publication is silent regarding the top spring assembly comprising a first spring member and second spring member substantially as claimed.
In the same field of endeavor, namely external prosthetic devices, Smith- 2015 publication, for example throughout the disclosure and including at least in the embodiment of figure 5, teaches a top spring assembly (12), comprising a first spring member (30) having a distal end and a proximal end (figure 5); and a second spring member (32) spaced apart from the first spring member (30) along substantially an entire length of at least one of the first spring member (30) and the second spring member (32) (e.g., figure 5), the second spring member (32) having a distal end and a proximal end (e.g., figure 5).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the top spring assembly of Smith 2014 publication as first and second spaced apart spring members as taught and/or suggested by Smith 2015 publication in order to optimize the stiffness and spring rate of the prosthetic foot as applied by the top spring assembly with predictable results and a reasonable expectation of success.
Smith- 2014 publication is further silent regarding the spring connector positioned in a first hole formed in the base spring, the first bond connection and the second spring member [of the top spring assembly] substantially as claimed.  Smith- 2014 publication is further silent regarding a second spring connector positioned in at least a third hole formed along the forefoot portion of the base spring and the second spring member and through the first bond connection, wherein the first spring connector and the second spring connector are positioned next to each other in a side-by-side arrangement along a transverse direction of the base spring and the first spring member substantially as claimed.
In the same field of endeavor, namely prosthetic devices for use external to the human body, Christensen-2012 publication teaches concepts including forming a toe end (40) of a prosthetic foot (10, 10d) as either bifurcated with gap 68 (figure 1a) or laterally unitary/monolithic (figure 4) is a design choice (paragraph [0033] and figures 1a and 4).  This design choice taught by Christensen -2012 publication optimizes the prosthetic foot for use by a particular patient and/or application including for traversing a particular terrain, e.g., an uneven terrain, and/or optimizing rollover characteristics and/or stability of the prosthetic foot.  Moreover, Christensen- 2012 publication expressly teaches that in applications of the prosthetic foot where known toe wraps are a desired feature (i.e., toe wrap 64 or the like) and when the toe end (40) is bifurcated (such as is shown in figure 1b) two side-by-side toe wraps (64) should be applied to the toe end (40), as opposed to the single toe wrap (64) as is used in the unitary toe design (such as is shown in figure 4) (e.g., see at least figures 1a and 4; paragraph [0032], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the foot of figure 4A of the Smith- 2014 publication to be bifurcated at the toe end as a desired design choice, as taught by Christensen-2012 publication, in order to provide for a particular patient and/or application including for traversing a particular terrain, e.g., an uneven terrain, and/or optimizing rollover characteristics and/or stability of the prosthetic foot.  In this modification of Smith- 2014 publication in view of the teachings of Christensen- 2014 publication Smith- 2014 publication includes a second spring connector (second adjacent spring connector 460 on adjacent bifurcated toe), wherein the first spring connector (460 on first bifurcated toe end) and the second spring connector (460 on second bifurcated toe end) are positioned next to each other in a side-by-side arrangement along a transverse direction of the base spring and the first spring member (e.g. see at least figure 4A of Smith-2014 publication and figure 1a of Christensen- 2012 publication).
In the same field of endeavor, namely external prosthetic devices, Christensen- 2011 publication teaches the use of a flexible cable 132 as a fastener for a prosthetic device, wherein the flexible cable can extend through one or more bores (figure 6a; and paragraph [0042]). 
Moreover, in the same field of endeavor, namely prosthetic devices for use external to the human body, Rowley teaches the prosthetic device wherein, when a connector (C) is used to connect and help control the prosthetic device, wherein said connector (C) is passed through two bores formed in a structural member (A) of the prosthetic foot (figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the first and second toe wraps of the Smith- 2014 publication in view of the Christensen- 2012 publication as spring connectors positioned in holes passing through the base spring and second spring member, as taught and/or suggested by Christensen-2011 publication and Rowley, in order to use a known means for attaching a cord to a prosthetic foot that will not allow the toe wrap to slide off during use and/or be protected from undesired rubbing with predictable results and a reasonable expectation for success.  Moreover, as applied above, Smith- 2014 publication in view of Smith -2015 publication in view of Christensen -2012 publication in view of Christensen-2011 publication and further in view of Rowley teaches a device wherein the pass-through bores extend through the first bond connection, since the first bond connection covers the adjoining surfaces connecting 450 with 410 and 420 (e.g., see at least paragraphs [0024]- [0027] of Smith- 2014 publication).
Regarding claims 4 and 5, Smith- 2014 publication [as modified above by Christensen 2012 publication to include two of the disclosed connectors, one on each side of a bifurcated toe] further discloses the first and second spring connectors (460) comprise one of a thread, a string, a strand, a cord, a tow, a roving, a braid (a.k.a. a fiber weave), a lashing and a cable (e.g., see at least figure 4A; and paragraph [0027]), wherein the spring connector (460) comprises a flexible material selected from a group consisting of a polyester, nylon and poly-paraphenylene terephthalamide [Kevlar] (e.g., see at least paragraph [0027]).
Regarding claim 6, as applied above, Smith- 2014 publication in view of Smith- 2015 publication in view of Christensen-2012 publication in view of Christensen-2011 publication and further in view of Rowley teaches a device wherein the first loop shaped spring connector (460 or the like) (figure 4A of Smith and figure 2 of Rowley) passes through first and second pass through holes extending through each of the first bond connection, the base spring and the second spring member along the forefoot portion substantially as claimed.
Regarding claim 7, as applied above, Smith- 2014 publication in view of Smith- 2015 publication in view of Christensen-2012 publication in view of Christensen-2011 publication and further in view of Rowley teaches a device wherein the second loop shaped spring connector (460 or the like) (figure 4A of Smith and figure 2 of Rowley) passes through third and fourth pass through holes extending through each of the first bond connection, the base spring and the second spring member along the forefoot portion substantially as claimed.
Regarding claim 8, Smith- 2015 publication, as applied above in the rejection of Smith- 2014 publication in view of Smith- 2015 publication in view of Christensen-2012 publication in view of Christensen-2011 publication and further in view of Rowley teaches the foot further comprising a spacer (18- see figures 3 and 5; and paragraph [0092] of Smith-2015 publication) positioned between the proximal ends of the first and second spring members (30, 32) (e.g., figures 3 and 5 of Smith-2015 publication).
Regarding claim 10, Smith-2014 publication further discloses the first bond connection provided by an adhesive (e.g., see at least paragraphs [0024]- [0027], especially paragraph [0027]).
Regarding claim 11, the last sentence of paragraph [0020] of Smith 2014 publication, which states “…the bumper member [340] is only attached to either the top member 120 or the bottom member 110.”  In the non-depicted embodiment of the bumper member 340 being attached to the bottom member (i.e., base spring 410), Smith 2014 publication further discloses the prosthetic foot (400) further comprising a heel cushion (340, seq.- figures 3-4B) mounted to the base spring (410- see last sentence of paragraph [0020]) at a location spaced forward of the heel end portion of the base spring (figures 3-4B and paragraph [0020]), the heel cushion (340, seq.) arranged to contact a bottom surface of the second spring member (420) during use of the prosthetic foot (e.g., see at least figures 3-4B and paragraph [0020], etc.).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774